     Case 2:19-cv-02519-JAM-EFB Document 22 Filed 09/08/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     DAVID JOHNSON                                    No. 2:19-cv-2519-JAM-EFB P
12
                                           Plaintiff, [PROPOSED] ORDER
13
                   v.
14

15   J. OVERSTREET, et al.,
16                                      Defendants.
17

18        Good cause appearing, the Court GRANTS Defendants’ motion to stay merits-based

19   discovery and to vacate the discovery and dispositive motion deadlines in the Discovery and

20   Scheduling Order (ECF No. 19) pending resolution of Defendants’ motion for summary judgment

21   on the issue of exhaustion (ECF No. 20). The Court will reopen discovery and reset these

22   deadlines, if necessary, if summary judgment is denied. The Clerk is directed to terminate ECF

23   No. 21.

24        IT IS SO ORDERED.

25   Dated: September 8, 2020.                          __________________________
                                                        The Honorable Edmund F. Brennan
26

27

28

                                                                [Proposed] Order (2:19-cv-01497-TLN-EFB)
